63078: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63078


Short Caption:SFR INVESTMENTS POOL 1 VS. US BANK, N.A.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A673671Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:05/07/2014 at 2:30 PMOral Argument Location:Carson City


Submission Date:05/07/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Cline
							(Howard Kim & Associates)
						Jacqueline A. Gilbert
							(Howard Kim & Associates)
						Howard C. Kim
							(Howard Kim & Associates)
						Jesse N. Panoff
							(Howard Kim & Associates)
						


RespondentUS Bank, N.A.Jory C. Garabedian
							(Miles, Bauer, Bergstrom & Winters, LLP)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						



14-30952: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/25/2013Filing FeeFiling fee due for Appeal.


04/25/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-12154




04/25/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-12162




05/06/2013Filing FeeFiling Fee Paid. $250.00 from SFR Investments Pool 1, LLP. Check No. 2049.


05/07/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.13-13414




05/08/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-13443




05/15/2013Notice/IncomingFiled Notice of Appearance of Counsel ( Ariel E. Stern and Natalie L. Winslow, of the law firm of Akerman Senterfitt LLP appearing on behalf of Respondent, US Bank, N.A.).13-14307




05/17/2013Transcript RequestFiled Certificate of No Transcript Request.13-14630




05/23/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-15237




05/23/2013Notice/IncomingFiled Amended Certificate of Service. (Certificate of No Transcript Request and Docketing Statement)13-15244




05/24/2013Docketing StatementFiled Docketing Statement Civil Appeal. (Exhibits)13-15512




08/30/2013MotionFiled Stipulation for Extension to File Opening Brief and Appendix.13-25824




08/30/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend time to file opening brief and appendix is approved. Due date: October 7, 2013.13-25827




10/07/2013Docketing StatementFiled Amended Docketing Statement Civil Appeals.13-29802




10/08/2013BriefFiled Appellant's Opening Brief with Statutory Addendum.13-30030




10/08/2013AppendixFiled Joint Appendix Volume I.13-30031




10/08/2013AppendixFiled Joint Appendix Volume II.13-30032




11/05/2013MotionFiled Stipulation for Extension to File Answering Brief (14 days)13-33230




11/05/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief Due November 21, 2013.13-33233




11/18/2013MotionFiled Stipulation for Extension to File Answering Brief.  Due Date: November 22, 2013.13-34702




11/18/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief Due November 22, 2013.13-34701




11/25/2013BriefFiled Respondent's Answering Brief.13-35466




12/26/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant shall have until January 3, 2014, to file and serve the reply brief.13-39263




01/06/2014MotionFiled Joint Motion to Extend Time to File Appellant's Reply Brief  Second Request.14-00262




01/06/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply Brief Due Date: January 10, 2014.14-00264




01/13/2014BriefFiled Appellant's Reply Brief.14-01197




01/13/2014Notice/IncomingFiled Appellant's Supplemental Statutory Addendum.14-01198




01/13/2014Case Status UpdateBriefing Completed/To Screening.


03/05/2014Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled Wednesday, May 7, 2014, at 2:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.14-07053




04/21/2014Notice/OutgoingIssued Oral Argument Reminder Notice14-12832




05/06/2014Notice/IncomingFiled Notice of Appearance (Jesse N. Panoff, Esq. appearing on behalf of Appellant, SFR Investments Pool 1, LLC).14-14648




05/07/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


09/11/2014BriefFiled NRAP 31(e) Notice of Supplemental Authority.14-30174




09/18/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Hardesty/Douglas/Saitta. Gibbons, C.J., with whom Parraguirre and Cherry, J.J., agree, concurring in part and dissenting in part. 130 Nev. Adv. Opn. No. 75. EN BANC14-30952




10/06/2014Post-Judgment PetitionFiled Respondent's Petition for Rehearing.14-33126




10/06/2014Filing FeeFiling fee paid. E-Payment $150.00 from Ariel E. Stern


10/10/2014MotionFiled Motion for Leave to File Brief of Amici Curiae Silver State Schools Credit Union, Nevada Mortgage Bankers Association, Nevada Association of Mortgage Professionals, Inc. (Brief Supports Rehearing)14-33758




10/10/2014BriefReceived Amicus Brief.  (FILED PER ORDER 10/16/2014).


10/13/2014MotionFiled Motion for Leave to File Amicus Brief (amicus brief is attached as an exhibit.).  (DETACHED AMICUS BRIEF AND FILED SEPARATELY PER ORDER 10/16/2014).14-33979




10/14/2014MotionFiled Motion for Leave to File Amicus Curiae Brief of Mortgage Bankers Association in Support of Respondent's Petition for Rehearing.  (Amicus Brief is attached as an exhibit.)   (DETACHED AMICUS BRIEF AND FILED SEPARATELY PER ORDER 10/16/14).14-34008




10/14/2014Notice/IncomingFiled Proposed Amicus Curiae Mortgage Bankers Association's Rule 26.1 Disclosure Statement.14-34009




10/14/2014MotionFiled Motion Regarding Word Limit for Amicus Brief.14-34140




10/15/2014Notice/IncomingReceived Notice - Rule 26.1 Disclosure Statement to Silver State Schools Credit Union, Et Al. Amicus Brief (received on 10/10/2014) via E-Flex.


10/15/2014MotionFiled Motion for Leave to File Amici Curiae Brief of United Trustee's Association and American Legal & Financial Network.14-34352




10/15/2014MotionFiled Motion Regarding Word Limits for Amicus Brief by Proposed Amici United Trustees Association and American Legal & Financial Network.14-34353




10/15/2014BriefReceived Amicus Brief in Support of the Respondent U. S. Bank, as Trustee for the Certificate Holders of the Bank of America Mortgage Pass-Through Certificates, Serries 2008-A's Petition for Rehearing Seeking Affirmanc.  (FILED PER ORDER 10/16/2014).


10/15/2014Notice/IncomingReceived Addendum (Volume 1) of Amici Curiae UTA and ALFN in Support of the Respondent U.S. Bank, N. A.'s Petition for Rehearing Seeking Affirmance.  (FILED PER ORDER 10/16/2014).


10/16/2014MotionFiled Motion for Permission to File Document Motion by Nevada Land Title Association for Leave to File Amicus Curiae Brief in Support of Respondent's Petition for Rehearing14-34410




10/16/2014BriefReceived Amicus Brief of Amici Curiae Nevada Land Title Association.  (FILED PER ORDER 10/16/2014).


10/16/2014Notice/IncomingFiled Rule 26.1 Disclosure Statement for Proposed Amici Curiae United Trustees Association and American Legal & Financial Network.


10/16/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  fn1[We direct the clerk to (1) file the amicus brief received on October 10, 2014; (2) detach the proposed amicus brief attached to the motion filed on October 13, 2014, and file it separately herein; (3) detach the proposed amicus brief attached to the motion filed on October 14, 2014, and file it separately herein; (4) file the amicus brief received on October 15, 2014; and (5) file the amicus brief received on October 16, 2014.  We have considered the briefs of amici curiae in resolving the petition for rehearing.]14-34519




10/16/2014BriefFiled Amicus Brief Brief of Amici Curiae Silver State Schools Credit Union Nevada Mortgage Bankers Association Nevada Association of Mortgage Professionals, Inc. (Brief Supports Rehearing)14-34520




10/16/2014BriefFiled Brief of Amici Curiae Supporting Respondent U.S. Bank's Petition for Rehearing and Supportin Affirmance of District Court.  (DETACHED FROM MOTION FILED ON 10/13/2014 AND FILED SEPARATELY PER ORDER 10/16/14).14-34523




10/16/2014BriefFiled Amicus Curiae Mortgage Bankers Association's Brief in Support of Respondent's Petition for Rehearing.  ((DETACHED FROM MOTION FILED ON 10/1/2014 AND FILED SEPARATELY PER ORDER 10/16/14).14-34525




10/16/2014Notice/IncomingFiled Proposed Amici Curiae Silver State Schools Credit Union's, Nevada Mortgage Bankers Association's, and Nevada Association of Mortgage Professionals, Inc.'s Rule 26.1 Disclosure Statement.14-34532




10/16/2014BriefFiled Amicus Brief in Support of the Respondent U.S. Bank, N.A. as Trustee for the Certificate Holders of the Banc of America Mortgage Pass-Through Certificates, Series 2008-A's Petition for Rehearing.14-34536




10/16/2014Other Incoming DocumentFiled Addendum (Volume 1) of Amici Curiae UTA and ALFN In Support of the Respondent U.S. Bank, N.A.'s Pettion for Rehearing Seeking Affirmance.14-34538




10/16/2014Notice/IncomingFiled Rule 26.1 Disclosure Statement for Proposed Amici Curiae United Trustees Association and American Legal & Financial Network.14-34541




10/16/2014BriefFiled Brief of Amici Curiae Nevada Land Title Association.14-34542




11/10/2014RemittiturIssued Remittitur.14-36972




11/10/2014Case Status UpdateRemittitur Issued/Case Closed